Filed 2/23/21 P. v. Hernandez CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B304174
                                                          (Super. Ct. No. 2018034376)
     Plaintiff and Respondent,                                 (Ventura County)

v.

EFRAIN HERNANDEZ,

     Defendant and Appellant.


       Efrain Hernandez appeals a judgment following his
conviction for second degree robbery. (Pen. Code, § 211.) The
trial court sentenced him to three years in state prison. We
conclude, among other things, that 1) the trial court did not err
by admitting evidence of prior uncharged crimes; and 2) the court
properly instructed the jury with the CALCRIM No. 1600 jury
instruction on robbery. We affirm.
                              FACTS
       On September 18, 2018, Jorge Barbalazo was employed at
an Arco am/pm store. He saw Hernandez inside the store in the
act of stealing two cans used to fix flat tires. He approached
Hernandez to prevent him from stealing the cans. Hernandez
threw one can to Barbalazo’s right leg. Barbalazo told
Hernandez to leave the other can. Barbalazo put his hand on the
store door.
       Hernandez punched Barbalazo in the face. Barbalazo did
not touch Hernandez prior to the time Hernandez punched him.
Hernandez went outside the store. Barbalazo and Hernandez
fought. Hernandez walked away.
       The People introduced a video surveillance tape of this
incident. It was played for the jury. The parties stipulated that
the person shown on the video wearing “a hooded black
sweatshirt” is Hernandez.
       In the defense case, Hernandez testified that on September
18, 2018, he went into the store because he needed a tire inflator.
He had a flat tire on his bicycle. He took two tire inflator cans.
He concealed one under his armpit and held the other in his
hand. He testified he had a “shirt draped over [his] arm as well.”
His intent was to leave the store with the cans without paying.
       Hernandez saw two employees “coming at [him].” One
“looked kind of aggressive”; the other had a bat. He put down one
can and forgot about the other. His intent was to leave the store
because he was afraid. He believed that he had “left everything
behind, not knowing [he] had the second one in [his] armpit.” He
testified he used force “to defend [him]self.” He swung at one
employee, punched him once, and then left.
        Evidence Involving Three Prior Thefts by Hernandez
       At a pretrial hearing the prosecutor asked the court to
allow the People to introduce evidence to rebut Hernandez’s
defense testimony. The prosecution wanted to introduce evidence
about prior thefts committed by Hernandez. Over a defense




                                2
objection, the trial court ruled the People could cross-examine
him about three prior thefts where he had used force.
       During cross examination, Hernandez testified that in 2017
he had stolen items inside a Walgreens store and at a Doc’s Beer
& Wine. In each case, when an employee tried to prevent the
thefts, he used force against the employees to take the items and
then left the store. In 2018, he entered a Circle K, took a beer,
and when an employee tried to stop him, he used force to steal
the beer.
                  The Jury Instruction on Robbery
       The trial court indicated it would use the standard
CALCRIM No. 1600 jury instruction on robbery. Hernandez’s
counsel proposed a modification of that instruction. The court
denied the request. It found the modification was not necessary.
                            DISCUSSION
              Admitting Evidence of Three Prior Thefts
       Hernandez contends the trial court erred when it applied
Evidence Code section 1101 to admit his three instances of prior
thefts.
       The People respond that the trial court properly exercised
its broad discretion when it admitted the evidence of Hernandez’s
uncharged crimes. We agree.
       In a pretrial proceeding, the prosecutor noted that
Hernandez’s defense was going to be that he left the store with a
stolen item that he had forgotten about, and he used force
against a store clerk solely for self-defense, and not with the
intent to steal the item. She said the People had the right to
impeach that defense by introducing evidence of prior thefts
where Hernandez had used force against store employees to take
stolen items from the stores. The prosecutor said these prior




                                3
events show that in the current case Hernandez’s “intent was not
fear and not forgetfulness, but rather . . .he steals, and he uses
force to steal.” (Italics added.)
       The trial court ruled the People could use three prior theft
cases involving Hernandez where he had used force. It said, “I
think it is close enough in time and conduct to establish that a
rebuttal to any argument by the defense that the defendant’s
intent in using force was something other than to allow him to
keep the goods that he had secreted in his sweatshirt.” (Italics
added.)
       Hernandez contends the trial court erred by authorizing
admission of three prior theft cases where he had used force. He
claims, “Based on the three instances of use of force presented in
this case, the jury may have convicted [him] merely on the
assumption that he had a propensity to use force during thefts.
Without evidence of those three prior thefts that involved the use
of force, the jury would have necessarily been forced to consider,
in isolation, whether [he] used the required force in this specific
case.”
       The People respond that this “evidence was material to
determine whether [Hernandez] hit Barbalazo out of fear, as
[Hernandez] claimed, or to escape with the stolen items.” They
claim the trial court acted within its discretion because “it
established [Hernandez’s] intent when he hit Barbalazo.”
       Evidence Code section 1101, subdivision (a) generally
provides that “evidence of specific instances” of a person’s
“conduct” is “inadmissible when offered to prove his or her
conduct on a specific occasion.” But subdivision (b) provides,
“Nothing in this section prohibits the admission of evidence that
a person committed a crime, civil wrong, or other act when




                                 4
relevant to prove some fact (such as motive, opportunity, intent,
preparation, plan . . . other than his or her disposition to commit
such an act.” (Evid. Code, subd. (b), italics added.)
       “[E]vidence of a defendant’s uncharged misconduct is
relevant where the uncharged misconduct and the charged
offense are sufficiently similar to support the inference that they
are manifestations of a common design or plan.” (People v.
Ewoldt (1994) 7 Cal.4th 380, 401-402.) “The least degree of
similarity (between the uncharged act and the charged offense) is
required in order to prove intent.” (Id. at p. 402, italics added.)
“ ‘[T]he recurrence of a similar result . . . tends (increasingly with
each instance) to negative accident or inadvertence or self-defense
or good faith or other innocent mental state, and tends to
establish (provisionally, at least, though not certainly) the
presence of the normal, i.e., criminal, intent accompanying such
an act . . . .’ ” (Ibid., italics added.) “A greater degree of
similarity is required in order to prove the existence of a common
design or plan.” (Ibid.)
       Here Hernandez testified about the three prior thefts when
questioned by the prosecutor as follows:
       On January 1, 2018, Hernandez went to a Circle K, and
took beer from a cooler. When a female employee put her hand
on the cooler to stop the theft, Hernandez pushed her away to
take the beer without paying for it, and left.
       On January 22, 2017, Hernandez went to Walgreens. He
took a sweatshirt and a Pepsi. When a store employee tried to
stop him, he shoved the employee out of the way to escape with
the stolen goods.
       On October 5, 2017, Hernandez entered Doc’s Beer & Wine.
He took milk and beer. A lady at the store tried to stop his theft.




                                  5
He hit her in the head, then left the store with the milk without
paying for it.
       Here all three incidents were highly relevant on the issue
of intent. They were all recent events and were very similar to
the current case. All shared a common intent to use an escape
plan. When confronted with a store employee seeking to stop the
theft, Hernandez used force to take the stolen items out of the
store. The recurrence of these “similar” results is relevant
evidence to negate the defendant’s claim that he only intended to
use force in self-defense. (People v. Ewoldt, supra, 7 Cal.4th at
p. 402.) This evidence tends to show criminal intent, rather than
innocent intent, was the motivation for his actions. (Ibid.)
       The People contend that even aside from intent, the prior
thefts also showed evidence of a repetitive “common plan” and
the prior theft evidence was alternatively admissible on that
ground. We agree.
       The trial court ruled the evidence was admissible to prove
intent; it did not mention common plan. But a ruling correct on
the law may also be sustained on a different ground than the one
the trial court stated, where that ground is supported by the facts
and the law. (People v. Zapien (1993) 4 Cal.4th 929, 976.) A
greater degree of similarity is required to prove common design
or plan than to prove intent. (People v. Ewoldt, supra, 7 Cal.4th
at p. 402.)
       Here there were significant common features in each of the
three prior theft incidents to support admissibility on the ground
of common plan or design. The prior incidents included the
following common features: 1) Hernandez entered the store to
steal property, 2) he took items while in the store, 3) he was
spotted by a store employee or individuals who intervened to try




                                 6
to stop the theft, 4) those individuals did not initiate violence or
force against Hernandez, 5) Hernandez initiated force or violence
against them, 6) he did not act in self-defense, 7) he left the
stores with the stolen items, and 8) he used force with the intent
to steal the item. A reasonable inference is that the three prior
thefts and the current offense were all part of a consistent
common plan or design. The “distinctive shared characteristics”
of the prior thefts with the current offense “increased the
probative” value to show “the defendant committed both offenses
pursuant to a common design or plan.” (People v. Balcom (1994)
7 Cal.4th 414, 425.) It is Hernandez’s burden on appeal to show
an abuse of discretion. He has not done so.
       Moreover, Hernandez has not shown a reasonable
probability of a different result had the trial court excluded the
evidence. His defense was based on the claim that he forgot he
was carrying the stolen item when he used force. But the jury
could reasonably find this claim was not credible. Hernandez
was not carrying a tiny item such as a watch or pen that he could
have overlooked after he concealed it. He was carrying a can of
tire inflator of significant weight at the time he used force. The
store video surveillance tape DVD evidence shows Hernandez
initiated violence against the store employee as he left the store
with the stolen can. The jury could reasonably find that video
DVD evidence impeached the credibility of Hernandez’s self-
defense testimony.
       The CALCRIM No. 1600 Jury Instruction on Robbery
       Hernandez contends the trial court erred by declining to
use the “modified version” of the CALCRIM No. 1600 jury
instruction on robbery that his counsel requested. He claims the




                                 7
modified version was necessary to more accurately reflect the
defense theory of the case.
       The People respond that the “pattern robbery instruction
adequately explained that [Hernandez] could not be found guilty
of robbery if he abandoned the tire inflator cans and no longer
intended to deprive [the victim] of the property when
[Hernandez] used force against him.” (Boldface & initial
capitalization omitted.) They contend the modification
Hernandez proposed was duplicative of CALCRIM No. 1600. We
agree.
       The trial court instructed the jury with CALCRIM No.
1600, which provides in relevant part, “The defendant is charged
with robbery in violation of Penal Code section 211. [¶] To prove
that the defendant is guilty of this crime, the People must prove
that: [¶] 1. The defendant took property that was not his own; [¶]
2. The property was in the possession of another person; [¶] 3.
The property was taken from the other person or his or her
immediate presence; [¶] 4. The property was taken against that
person’s will; [¶] 5. The defendant used force or fear to take the
property or to prevent the person from resisting; [¶] AND 6.
When the defendant used force or fear to take the property, he
intended to deprive the owner of the property permanently.”
(Italics added.)
       After listing these six elements, the CALCRIM No. 1600
robbery instruction also provides, “The defendant’s intent to take
the property must have been formed before or during the time he
used force or fear. If the defendant did not form this required
intent until after using the force or fear, then he did not commit
robbery.” (Italics added.)




                                8
       Hernandez requested the trial court to modify the
CALCRIM No. 1600 instruction. He claimed “the two sentences
following the sixth element, as currently phrased, vitiates the
defense, [which is that he forgot] he had the second can on him
when he abandoned the other property and then defended
himself by punching the clerk, [which is] a complete defense to
the crime of robbery.”
       Hernandez requested that the following language should be
substituted for the two sentences following the sixth element in
the CALCRIM No.1600 instruction: “The defendant’s intent to
take the property must have existed at the time he used force or
fear. If the defendant did not form the required intent until after
using the force or fear, then he did not commit robbery.” (Italics
added.)
       The prosecutor objected to this modification on the ground
that the language of the CALCRIM No. 1600 instruction was
consistent with California Supreme Court decisions on robbery
instructions.
       The trial court declined to modify the instruction. It
instructed the jury with the original CALCRIM No. 1600 jury
instruction.
       Hernandez contends the trial court erred by not modifying
the instruction as he requested because the original CALCRIM
No. 1600 instruction was not a valid or proper instruction for this
case. We disagree.
       Courts have held that the CALCRIM No. 1600 instruction
is a proper instruction for the crime of robbery. (People v.
Morehead (2011) 191 Cal.App.4th 765, 774.) Moreover, the
specific language Hernandez objected to in the CALCRIM No.
1600 instruction is the same language our Supreme Court




                                 9
approved in People v. Bolden (2002) 29 Cal.4th 515, 556. There
the court said, “[F]or the crime of robbery the defendant must
form the intent to steal before or during rather than after the
application of force to the victim . . . .” (Ibid., italics added.)
       The People claim the language that Hernandez wanted to
add to the CALCRIM No. 1600 instruction is also duplicative of
language already in the original CALCRIM No. 1600 instruction.
We agree.
       The defense has a right for an instruction that pinpoints
the theory of the defense. (People v. Bivert (2011) 52 Cal.4th 96,
120.) But a trial court may refuse a request for a defense
instruction that is duplicative of the language of another
instruction. (Ibid.)
       Here Hernandez wanted to add the following language:
“The defendant’s intent to take the property must have existed at
the time he used force or fear.” But element 6 of the CALCRIM
No. 1600 instruction already provided, “When the defendant used
force or fear to take the property, he intended to deprive the
owner of the property permanently.” (Italics added.) Both these
instructions highlight the same point, that the intent to take
property must occur at the time the defendant uses force or fear.
The trial court could reasonably find the requested new language
was not necessary because of element 6 of the CALCRIM No.
1600 instruction.
       Hernandez contends the modified language he proposed
was necessary so the jury would not be confused about the intent
issue. He suggests that CALCRIM No. 1600 was confusing and
would not allow the jury “to consider whether [he] had the
requisite intent at the time he used force against the clerk.”




                                10
       In cases where an appellant claims the language of an
instruction might confuse jurors, we start by determining how a
juror of reasonable intelligence would understand the language.
(People v. Pearson (2013) 56 Cal.4th 393, 476.) We presume the
jury is capable of understanding the instructions given and
properly applying them to the facts of the case. (People v. Carey
(2007) 41 Cal.4th 109, 130.) Here the language of the CALCRIM
No. 1600 instruction was not complex and it provided the jury
with all the required elements of the crime of robbery. (People v.
Morehead, supra, 191 Cal.App.4th at p. 774.) A reasonable juror
would find the language involving the six robbery elements to be
very easy to understand. Hernandez has not shown that any
language in the CALCRIM No. 1600 instruction would cause
jurors to omit their duty to find whether Hernandez had the
requisite intent at the time he used force as required by element
6.
       The trial court ruled the language in element 6 of the
CALCRIM No. 1600 instruction and the sentences that follow
element 6 were not confusing or inconsistent. The court said,
“The element number six is talking about the timing of the force
used, and the paragraph below . . . is talking about the timing of
the intent to steal. So they’re not inconsistent or contradictory.
They’re talking about two different issues.” The language about
the intent to steal that Hernandez claimed was confusing is the
same language that is found in California Supreme Court
decisions on robbery. (People v. Bolden, supra, 29 Cal.4th at
p. 556.)
       Moreover, the trial court went further and ruled that
defense counsel, in talking about this jury instruction in closing
argument, could tell jurors that if they accepted the defense




                                11
theory that Hernandez abandoned his intent to steal at the time
he used force, then under the instruction this would mean
Hernandez could not be convicted of robbery.
       In closing argument, Hernandez’s counsel told jurors that
Hernandez only had the intent to defend himself at the moment
he swung. Counsel said, “[Hernandez] did not have the intent [to
steal] at that moment that he swung.” “He no longer had the
intent to steal at the moment he decided to defend himself.”
       The People in closing argument also focused the jury’s
attention to the key issue – Hernandez’s intent at the time he
used force. The prosecutor asked the jury, “What was
[Hernandez] thinking when he punched Mr. Barbalazo in the
face? Was he really afraid or was he just trying to get out of
there with that second can of tire inflator?”
       On appeal, the reviewing court may consider the
instruction given and the arguments of counsel in determining
whether jurors would be confused about their duty to follow the
instructions. (People v. Musselwhite, supra, 17 Cal.4th at
p. 1249.) Given the instructions and the arguments of counsel, no
reasonable juror would be confused about his or her duty to
decide whether Hernandez had the requisite intent at the time he
used force. The instruction did not prevent the jury from
considering Hernandez’s defense theory. If the jury had accepted
Hernandez’s defense, then, using CALCRIM No. 1600, it would
have found him not guilty of robbery.
       We have reviewed Hernandez’s remaining contentions and
we conclude he has not shown grounds for reversal.




                               12
                        DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                 GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                            13
                    Ronda J. McKaig, Judge

               Superior Court County of Ventura

                ______________________________



      Robert L. Hernandez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.




                              14